UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [x] Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended May 31, 2012 or [ ] Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 0-5131 ART’S-WAY MANUFACTURING CO., INC. (Exact name of registrant as specified in its charter) DELAWARE 42-0920725 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5556 Highway 9 Armstrong, Iowa 50514 (Address of principal executive offices) (712) 864-3131 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large Accelerated filero Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Number of common shares outstanding as of June 29, 2012: 4,035,852 Art’s-Way Manufacturing Co., Inc. Index Page No. PART I – FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets May 31, 2012 and November 30, 2011 1 Condensed Consolidated Statements of Operations Three-month and six-monthperiods ended May 31, 2012 and May 31, 2011 2 Condensed Consolidated Statements of Cash Flows Six-month period ended May 31, 2012 and May 31, 2011 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURES 19 Exhibit Index 20 PART I – FINANCIAL INFORMATION Item 1. Financial Statements ART’S-WAY MANUFACTURING CO., INC. Condensed Consolidated Balance Sheets (Unaudited) Assets May 31, 2012 November 30, 2011 Current assets: Cash $ $ Accounts receivable-customers, net of allowance for doubtful accounts of $52,627 and $49,583 in 2012 and 2011, respectively Inventories, net Deferred taxes Cost and Profit in Excess of Billings Other current assets Total current assets Property, plant, and equipment, net Assets held for lease, net Assets held for sale, net Covenant not to Compete, net Goodwill and other Intangibles Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Notes payable to bank $ $ Current portion of term debt Accounts payable Customer deposits Billings in Excess of Cost and Profit Accrued expenses Income taxes payable Total current liabilities Long-term liabilities Deferred taxes Long Term debt, excluding current portion Total liabilities Stockholders’ equity: Common stock – $0.01 par value. Authorized 10,000,000 and 5,000,000 shares in 2012 and 2011; issued and outstanding 4,035,852 and 4,025,852 shares in 2012 and 2011 Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 1 ART’S-WAY MANUFACTURING CO., INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Year-to-Date May 31, 2012 May 31, 2011 May 31, 2012 May 31, 2011 Net sales $ Cost of goods sold Gross profit Expenses: Engineering Selling General and administrative Total expenses Income (loss) from operations ) Other income (expense): Interest expense ) Other Total other income (loss) Income (loss) before income taxes ) Current tax expense (benefit) ) Net income (loss) $ ) Net income per share: Basic net income (loss) per share $ ) Diluted net income (loss) per share $ ) Weighted average outstanding shares used to compute basic net income per share Weighted average outstanding shares used to compute diluted net income per share See accompanying notes to condensed consolidated financial statements. 2 ART’S-WAY MANUFACTURING CO., INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Year To Date May 31, 2012 May 31, 2011 Cash flows from operations: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Stock based compensation Depreciation expense Amortization expense Deferred income taxes Changes in assets and liabilities net of Universal Harvester acquisition: (Increase) decrease in: Accounts receivable ) ) Inventories ) ) Income taxes receivable - ) Other current assets ) ) Increase (decrease) in: Accounts payable ) Contracts in progress, net Customer deposits Income taxes payable ) Accrued expenses ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property, plant, and equipment ) ) Net change in asset held for lease - ) Purchase of assets of Universal Harvester ) - Net cash (used in) investing activities ) ) Cash flows from financing activities: Net change in line of credit Proceeds from line of credit borrowings Repayment of line of credit borrowings ) ) Payments of notes payable to bank ) ) Proceeds from term debt - Proceeds from the exercise of stock options Net cash (used in) provided by financing activities Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information: Cash paid/(received) during the period for: Interest $ $ Income taxes Universal Harvester acquisition: Inventories $ $ - Equipment, tools and dies - Goodwill and intangible assets - Land and Building - Non-Cash Activity:Stock issued for purchase of assets ) Cash paid - See accompanying notes to condensed consolidated financial statements. 3 Notes to Unaudited Condensed Consolidated Financial Statements Description of the Company Unless otherwise specified, as used in this Quarterly Report on Form 10-Q, the terms “we,” “us,” “our,” “Art’s-Way,” and the “Company,” refer to Art’s-Way Manufacturing Co., Inc., a Delaware corporation headquartered in Armstrong, Iowa, and its wholly-owned subsidiaries. We began operations as a farm equipment manufacturer in 1956.Since that time, we have become a major worldwide manufacturer of agricultural equipment.Our principal manufacturing plant is located in Armstrong, Iowa. We have organized our business into three operating segments. Management separately evaluates the financial results of each segment because each is a strategic business unit offering different products and requiring different technology and marketing strategies.Our agricultural products segment manufactures farm equipment under the Art’s-Way Manufacturing label and private labels. Our pressurized vessels segment ("Art's-Way Vessels") manufactures pressurized vessels and our modular buildings segment("Art's-Way Scientific")manufactures modular buildings for various uses, commonly animal containment and research laboratories. For detailed financial information relating to segment reporting, see Note 13, “Segment Information.” On May 10, 2012, the Company acquired the assets of Universal Harvester Co., Inc. consisting of inventory, equipment, land, building, goodwill, and intangible assets.Universal Harvester Co., Inc. manufactured pickup reels for combines and swathers.The existing Universal Harvester Co., Inc. operational team was hired on May 11, 2012 to continue the manufacturing of pickup reels.The acquired assets and operations are reported with our agricultural products segment.For detailed financial information related to the acquisition, see Note 10, “Acquisitions.” Summary of Significant Account Policies Statement Presentation The foregoing condensed consolidated financial statements of the Company are unaudited and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial position and operating results for the interim periods.The financial statements should be read in conjunction with the financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K for the fiscal year ended November 30, 2011.The results of operations for the three and six months ended May 31, 2012 are not necessarily indicative of the results for the fiscal year ending November 30, 2012. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities and the reported amounts of revenue and expenses during the three and six months ended May 31, 2012. Actual results could differ from those estimates. Net Income (Loss) Per Share of Common Stock Basic net income per common share has been computed on the basis of the weighted average number of common shares outstanding.Diluted net income per share has been computed on the basis of the weighted average number of common shares outstanding plus equivalent shares assuming exercise of stock options. 4 Basic and diluted earnings per common share have been computed based on the following as of May 31, 2012 and May 31, 2011: For the three months ended May 31, 2012 May 31, 2011 Basic: Numerator, net income Denominator: Average number of common shares Outstanding Basic earnings per common share Diluted: Numerator, net income Average number of common shares Outstanding Effect of dilutive stock options Denominator: Dilutive Average number of common shares Outstanding Diluted earnings per common share For the six months ended May 31, 2012 May 31, 2011 Basic: Numerator, net income ) Denominator: Average number of common shares Outstanding Basic earnings per common share ) Diluted: Numerator, net income ) Average number of common shares Outstanding Effect of dilutive stock options 0 Denominator: Dilutive Average number of common shares Outstanding Diluted earnings per common share ) 5 Inventory Major classes of inventory are: May 31, 2012 November 30, 2011 Raw materials $ $
